Citation Nr: 1829142	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for asthma, to include as due to herbicide agent exposure. 

2. Entitlement to service connection for hypertension, to include as due to herbicide agent exposure. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.  

4. Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure.

5. Entitlement to service connection for an acquired psychiatric disorder, to include as due to herbicide agent exposure.

6. Entitlement to service connection for herbicide agent exposure in Korea.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in March 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  
 
The Board observes that the Veteran was previously represented Disabled American Veterans.  However, in a January 2017 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22a), the Veteran indicated that he wished to represent himself, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1) (2017).  Therefore, the Board is considering the Veteran to be pro se.

In his June 2014 substantive appeal, the Veteran requested a hearing before the Board; however, he cancelled his request in a March 2015 letter.  Thus, the hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board notes that additional evidence, namely VA treatment records dated through January 2018, were added to the record after the issuance of the April 2017 statement of the case.  Although the Veteran's substantive appeal was received in April 2017, the additional evidence was not submitted by the Veteran and a waiver of AOJ consideration is required.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2017).  The Veteran declined to waive initial AOJ consideration of his evidence in an April 2018 response and requested that his appeals be remanded back to the AOJ for consideration of this additional evidence.  Hence, a remand is necessary.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012) ; 38 C.F.R. § 3.159(c)(4) (2017); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA opinion is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran contends that his acquired psychiatric disorder, namely a sleeping problem, had its onset during his active service.  Service treatment records reflect complaints of insomnia in August 1972.  Post service treatment records reflect diagnoses of generalized anxiety disorder and depression.  An opinion to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder has not yet been obtained.  On remand, such an opinion should be obtained.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from January 2018 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the etiologyof his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. Thereafter, the examiner is asked to furnish an opinion with respect to the following:  

(a)  Identify all current psychiatric disorder(s).

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder had its onset during his period of service, or is otherwise related to such period of service.  The examiner should specifically address the Veteran's in-service complaints of insomnia in August 1972.

(c)  The examiner should also offer an opinion as to whether the Veteran had psychosis within one year of his service discharge (i.e., by April 1976) and if so, describe the manifestations. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence received after the issuance of the April 2017 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


